In a medical malpractice action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), entered February 11, 1988, which is in favor of the defendant and against them, upon a jury verdict.
Ordered that the judgment is affirmed, with costs.
While we view with disapproval the trial court’s frequent intervention in the trial proceedings to question witnesses, upon our review of the record we find that the plaintiffs were not deprived of a fair trial.
The plaintiffs’ remaining claims of error with respect to the court’s charge are without merit. Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.